

	

		II

		109th CONGRESS

		1st Session

		S. 1380

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 11, 2005

			Mr. Vitter (for himself

			 and Mrs. Boxer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To eliminate unsafe railway-road grade

		  crossings, to enhance railroad safety through new safety technology, safety

		  inspections, accident investigations, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Railroad Safety Improvement Act of

			 2005.

		2.Railway-road grade

			 crossings

			(a)Elimination of

			 crossings

				(1)In

			 generalSection 20134 of

			 title 49, United States Code, is amended—

					(A)in subsection (a), by inserting and

			 motorists at railroad grade crossings after rights of

			 way;

					(B)by amending subsection (c) to read as

			 follows:

						

							(c)Automated video

				image analysis pilot program(1)The Secretary of Transportation, in

				consultation with the National Highway Traffic Safety Administration, shall

				establish a pilot program in the 5 States with the highest rates of collisions,

				injuries, and fatalities at highway-rail grade crossings that uses automated

				video image analysis technology to record violations by motorists at crossings

				equipped with automatic warning devices.

								(2)There are authorized to be appropriated

				such sums as may be necessary to carry out the program established under this

				paragraph (1).

								;

				and

					(C)by adding at the end the following:

						

							(d)Plan to

				eliminate highway-Rail grade crossings(1)Not later than 1 year after the date of

				enactment of this subsection, the Secretary of Transportation, in consultation

				with appropriate transportation officials of States and units of local

				government with jurisdiction over highway-rail grade crossings, shall submit,

				to the Committee on Commerce, Science, and Transportation of the Senate, the

				Committee on Environment and Public Works of the Senate, and the Committee on

				Transportation and Infrastructure of the House of Representatives, a

				plan—

									(A)for annually eliminating highway-rail grade

				crossings in the United States that, as of the date of enactment of this

				subsection—

										(i)are considered by the Secretary of

				Transportation to pose a safety threat; and

										(ii)have insufficient or outdated protective

				equipment;

										(B)that includes guidelines for establishing

				new crossings, if necessary, through careful traffic, zoning, and land use

				planning; and

									(C)that includes an estimate of the cost to

				carry out subparagraph (A).

									(2)In determining the order for closing

				highway-rail grade crossings under the plan developed under paragraph (1), the

				Secretary shall give priority to crossings in States that are among the top 5

				States in terms of—

									(A)the number of accidents at highway-rail

				grade crossings per mile of railroad tract;

									(B)the number of highway-rail grade crossings

				with insufficient or outdated protective equipment; or

									(C)the number of rail lines with a high volume

				of goods movement.

									(3)In developing the plan under paragraph (1),

				the Secretary shall consider—

									(A)the feasibility of closing and improving a

				group of highway-rail grade crossings in a single community;

									(B)the impact of closure on access by

				emergency vehicles;

									(C)traffic delays;

									(D)public inconvenience; and

									(E)the willingness of units of local

				government to participate in the elimination or consolidation of highway-rail

				grade

				crossings.

									.

					(2)ReportNot later than 1 year after the date of

			 enactment of this Act, the Secretary of Transportation shall update and reissue

			 A Guide to Crossing Consolidation and Closure, which was

			 originally published in July 1994.

				(b)Grants to

			 improve the safety of railway-Highway grade crossingsSection 130 of title 23, United States

			 Code, is amended—

				(1)in subsection (d)—

					(A)by striking Each State and

			 inserting the following:

						

							(1)In

				generalEach

				State

							;

				and

					(B)by adding at the end the following:

						

							(2)Federal safety

				reviewUsing information

				compiled by States under paragraph (1), the Secretary of Transportation shall

				conduct a comprehensive review of the safety of all public railway-highway

				grade crossings in the United States. The matters reviewed shall include

				security measures, safety conditions, past accidents, possible safety

				improvements, and any other factors that the Secretary considers

				relevant.

							(3)Priority

				listBased on the information

				collected from the review conducted under paragraph (2), the Secretary of

				Transportation shall compile, maintain, and submit to Congress a list of the

				5,000 railway-highway grade crossings most in need of safety improvements,

				grouped based on relative need for such

				improvements.

							;

					(2)in subsection (f)—

					(A)by striking and 50 and

			 inserting 25; and

					(B)by striking States. and

			 inserting States, and 25 percent of such funds shall be apportioned to

			 the States in the ratio that total highway and rail traffic through

			 railway-highway crossings in each State bears to the total of such traffic in

			 all States.;

					(3)in subsection (i)(3)(B), by striking

			 $7,500 and inserting $15,000;

				(4)by redesignating subsection (j) as

			 subsection (k); and

				(5)by inserting after subsection (i) the

			 following:

					

						(j)Railway-Highway

				grade crossing safety improvement grants

							(1)Grants

				authorizedThe Secretary of

				Transportation may award grants to States to make necessary safety improvements

				to the railway-highway grade crossings identified under subsection

				(d)(3).

							(2)PrioritizationIn awarding grants under this subsection,

				the Secretary shall—

								(A)give priority to projects to install

				automated warning systems at railway-highway grade crossings in States with the

				highest number of accidents at such crossings; and

								(B)strive to reduce the number of

				railway-highway grade crossings without automated warning systems by not less

				than 50 percent.

								(3)ApplicationEach State desiring a grant under this

				subsection shall submit an application to the Secretary at such time, in such

				manner, and accompanied by such information as the Secretary may reasonably

				require.

							(4)Matching

				requirementThe Secretary may

				not award a grant to a State under this subsection unless that State agrees

				that, with respect to the costs to be incurred by the State in carrying out the

				program for which the grant was awarded, the State will make available

				non-Federal contributions in an amount equal to not less than $1 for every $9

				of Federal financial assistance provided under the

				grant.

							.

				(c)FundingSection 104(d) of title 23, United States

			 Code, is amended—

				(1)by amending the subsection header to read

			 as follows: Funds

			 reserved for improving safety at railway-Highway

			 crossings;

				(2)by adding at the end the following:

					

						(3)Railway-road

				grade crossing safety improvementsBefore making an apportionment of funds

				under subsection (b)(3) for a fiscal year, the Secretary shall set aside

				$178,000,000 of the funds made available for the surface transportation program

				for the fiscal year for grants under section

				130(j).

						.

				3.Penalties for

			 violating crossing signs, signals, or gates

			(a)Prevention of

			 trespassing and vandalism on railroad propertyNot later than 1 year after the date of

			 enactment of this Act, the Secretary of Transportation shall—

				(1)analyze Federal, State, and local laws for

			 preventing and responding to trespassing and vandalism on railroad property;

			 and

				(2)update model strategies to prevent such

			 trespassing and vandalism.

				(b)Model

			 legislationNot later than 2

			 years after the date of enactment of this Act, the Secretary of Transportation,

			 after consultation with States, units of local government, and railroad

			 carriers shall develop and make available model legislation providing for civil

			 and criminal penalties for individuals who violate grade crossing signs,

			 signals, or gates.

			4.Operation lifesaver

			 fundingSection 104(d)(1) of

			 title 23, United States Code, is amended by striking set aside

			 and all that follows and inserting the following: “set aside, to carry out a

			 public information and education program to help prevent and reduce motor

			 vehicle accidents, injuries, and fatalities, and to improve driver performance

			 at railway-road crossings—

			

				(1)$1,250,000 for fiscal year 2006;

				(2)$1,300,000 for fiscal year 2007;

				(3)$1,350,000 for fiscal year 2008;

				(4)$1,400,000 for fiscal year 2009; and

				(5)$1,460,000 for fiscal year

				2010.

				.

		5.Inspections and

			 investigations

			(a)Annual

			 inspectionsSection 20107 of

			 title 49, United States Code, is amended by adding at the end the

			 following:

				

					(c)Annual

				inspectionsThe Secretary of

				Transportation, acting through the Administrator of the Federal Railroad

				Administration, shall, physically inspect, on an annual basis, not less than 2

				percent of all highway-rail grade crossings in the 10 States with the highest

				rates of collisions at such crossings during the 3-year period ending on the

				date of enactment of this

				Act.

					.

			(b)Accident

			 investigationsSection 20902

			 of title 49, United States Code, is amended—

				(1)by redesignating subsection (c) as

			 subsection (d); and

				(2)by inserting after subsection (b) the

			 following:

					

						(c)Investigation

				of fatal accidents

							(1)In

				generalThe Secretary of

				Transportation, acting through the Administrator of the Federal Railroad

				Administration, shall conduct an investigation of—

								(A)all fatal accidents in the United States

				during the 1-year period ending on the date of enactment of this subsection;

				and

								(B)any fatal railroad accident occurring in

				the United States on or after the date of enactment of this subsection.

								(2)Report to

				congressNot later than 18

				months after the date of enactment of this Act, and annually thereafter, the

				Secretary shall submit a report to Congress on the results of the

				investigations conducted under paragraph (1) during the 1-year period ending on

				the date of enactment of this Act and during each successive 1-year

				period.

							.

				6.DefinitionAs used in this Act, and the amendments made

			 by this Act, the term highway has the meaning given the term in

			 section 101 of title 23, United States Code.

		

